     Case: 1:21-cv-00280 Document #: 13 Filed: 02/02/21 Page 1 of 3 PageID #:28




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                 )
 ANNA LA FRONZA, individually and on             )
 behalf of all others similarly situated,        )
                                                 )     Case No. 1:21-cv-00280
        Plaintiff,                               )
                                                 )     Honorable Edmond E. Chang
        v.                                       )
                                                 )
 PEOPLECONNECT, INC., and INTELIUS               )
 LLC,                                            )
                                                 )
        Defendants.                              )
                                                 )
                                                 )
                                                 )

      AGREED MOTION FOR EXTENSION OF TIME FOR DEFENDANTS
   PEOPLECONNECT, INC. AND INTELIUS LLC TO ANSWER OR OTHERWISE
                              PLEAD

       The parties respectfully move for an agreed extension of time to answer Plaintiffs’ Class

Action Complaint. In support of this motion, the parties state as follows:

       1.      On January 15, 2021, Plaintiff Anna La Fronza, individually and on behalf of all

others similarly situated, filed a Class Action Complaint against PeopleConnect, Inc.

(“PeopleConnect”) and Intelius LLC (“Intelius”).

       2.      On January 25, 2021, PeopleConnect and Intelius were served. Shortly thereafter,

counsel for PeopleConnect and Intelius reached out to plaintiff’s counsel to request an extension

of time to answer or otherwise plead. Plaintiff’s counsel agreed to give PeopleConnect and

Intelius 40 days to answer or otherwise plead, thus making PeopleConnect and Intelius’s answer

or responsive pleading due on March 29, 2021.

       3.      Granting this request for an extension of time will neither prejudice any

party nor unreasonably delay this litigation.
      Case: 1:21-cv-00280 Document #: 13 Filed: 02/02/21 Page 2 of 3 PageID #:29




       WHEREFORE, for the reasons stated herein, the parties respectfully request that the

Court grant this motion and enter an Order extending the deadline for Defendant PeopleConnect,

Inc. and Intelius LLC to file an answer or otherwise plead up to and including, March 29, 2021.




Dated: February 2, 2021

Respectfully submitted,

By:



 PEOPLECONNECT, INC., AND INTELIUS                 ANNA LA FRONZA, individually and on
 LLC                                               behalf of all others similarly situated,



 /s/ Wade A. Thomson_______                        /s/ Philip L. Fraietta _________
 Wade A. Thomson, #6282174                         Philip L. Fraietta (Pro Hac Vice)
 WThomson@jenner.com                               pfraietta@bursor.com
 Debbie L. Berman, #6205154                        BURSOR & FISHER, P.A.
 DBerman@jenner.com                                888 Seventh Avenue
 Clifford W. Berlow, #6292383                      New York, NY 10019
 cberlow@jenner.com                                Phone: (646) 837-7150
 JENNER & BLOCK LLP                                Facsimile: (212) 989-9163
 353 N. Clark Street
 Chicago, IL 60654                                 J. Dominick Larry
 Phone: (312) 222-9350                             nick@nicklarry.law
 Facsimile: (312) 527-0484                         NICK LARRY LAW LLC
                                                   8 S. Michigan Avenue
 Ian Heath Gershengorn (pro hac vice)              Suite 2600
 (pending)                                         Chicago, IL 60603
 igershengorn@jenner.com                           Phone: (773) 694-4669
 JENNER & BLOCK LLP                                Facsimile: (773) 694-4691
 1099 New York Avenue, NW, Suite 900               Attorneys for Plaintiff
 Washington, DC 20001-4412
 Phone: (202) 637-6323
 Attorneys for Defendants




                                               2
     Case: 1:21-cv-00280 Document #: 13 Filed: 02/02/21 Page 3 of 3 PageID #:30




                               CERTIFICATE OF SERVICE

       I, Wade Thomson, an attorney, hereby certify that on February 2, 2021, I caused a copy of

the foregoing Agreed Motion for Extension of Time for Defendants PeopleConnect, Inc. and

Intelius LLC to Answer or Otherwise Plead to be served upon all counsel of record via the

Court’s Electronic Filing system, in accordance with Local Rule 5.9.



                                                          By: /s/ Wade A. Thomson__________




                                               3
